     Case 1:19-cv-11587-WGY Document 161 Filed 01/07/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


BIO-RAD LABORATORIES, INC., THE UNIVERSITY
OF CHICAGO, LAWRENCE LIVERMORE NATIONAL
SECURITY, LLC, and PRESIDENT AND FELLOWS OF
HARVARD COLLEGE,
               Plaintiffs,                           C.A. No. 1:19-cv-11587-WGY
     v.
STILLA TECHNOLOGIES, INC., and STILLA
TECHNOLOGIES,
               Defendants.
BIO-RAD LABORATORIES, INC. and PRESIDENT
AND FELLOWS OF HARVARD COLLEGE
           Plaintiffs,
     v.                                              C.A. No. 1:19-cv-12533-WGY
10X GENOMICS, INC.,
           Defendant.
10X GENOMICS, INC.,
           Counterclaim Plaintiff,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Plaintiff as to certain
           claims,
     v.
BIO-RAD LABORATORIES, INC.,
           Counterclaim Defendant,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Defendant as to DJ
           counterclaims.

                 [PROPOSED] AMENDED PRETRIAL SCHEDULE
           Case 1:19-cv-11587-WGY Document 161 Filed 01/07/21 Page 2 of 3




           IT IS HEREBY ORDERED that the schedule and deadlines in Civil Action No.

    1:19-cv-11587-WGY and Civil Action No. 1:19-cv-12533-WGY is amended as

    follows:

                                      PRETRIAL SCHEDULE

                                           Patent Cases
                 Event                                          Antitrust Case (10X Claims)
                                         (10X and Stilla)1
    Completion of ESI Production
    for Norman Schwartz and Serge      2021-01-12 (Tue)         2021-01-12 (Tue)
    Saxonov
    Completion of Discovery
    ordered by the Court on October    2021-01-22 (Fri)         2021-01-22 (Fri)
    20, 2020 (ECF No. 186)

    Substantial Completion2 of ESI
    Production for Terms Agreed        2021-01-22 (Fri)         2021-01-22 (Fri)
    prior to 1/1/2021
    Close of Fact Discovery            2021-01-29 (Fri)         2021-01-29 (Fri)
    Opening Expert Reports             2021-02-05 (Fri)         2021-03-03 (Wed)
    Rebuttal Expert Reports3           2021-03-04 (Thu)         2021-04-16 (Fri)
    Close of Expert Discovery,
                                       2021-03-18 (Thu)         2021-05-07 (Fri)
    Including Expert Depositions
    Filing Dispositive/Daubert
                                       2021-04-06 (Tue)         2021-05-25 (Tue)
    Motions
    Opposition Briefs to
                                       2021-04-27 (Tue)         2021-06-14 (Mon)
    Dispositive/Daubert Motions
    Reply Motion Briefs                2021-05-11 (Tue)         2021-06-28 (Mon)

1
  The Court has not decided whether the patent portion of the 10X Case and the Stilla Case will
be tried together, and the parties will have an opportunity to submit their positions on the issue.
See 10X Case ECF No. 39 at 19; Stilla Case ECF No. 59 at 3; Stilla Case ECF No. 78; July 31,
2020 Hearing Transcript at 18:18-19:23.
2
  Substantial Completion of ESI Production requires parties to have completed a good faith
review and production of all documents for terms agreed on prior to 1/1/2021, including a review
of documents for privilege and a production of documents with privilege redactions.
3
  10X proposes that the deadline for amendment of pleadings without leave of Court be March
11, 2021 for the patent case and April 23, 2021 for the antitrust case. Bio-Rad does not agree that
10X should be allowed to amend pleadings without leave of Court at this stage. To conserve the
Court’s and the parties’ resources at this time, the parties have agreed to raise this issue with the
Court later, if and when 10X attempts to file amended pleadings.


                                                 1
          Case 1:19-cv-11587-WGY Document 161 Filed 01/07/21 Page 3 of 3




                                           Patent Cases
                  Event                                         Antitrust Case (10X Claims)
                                         (10X and Stilla)1
    Hearing on Summary                May 18, 2021 or at        July 2, 2021 or at the Court’s
    Judgment/Daubert                  Court’s convenience       convenience
    Pretrial Disclosures              2021-05-19 (Wed)          2021-07-21 (Wed)
    Filing Motions in Limine          2021-05-21 (Fri)          2021-07-26 (Mon)
    Opposition Briefs to Motions in
                                      2021-05-28 (Fri)          2021-08-02 (Mon)
    Limine
    Conference Concerning Joint
    Pretrial Memorandum and           2021-06-03 (Thu)          2021-08-04 (Wed)
    Settlement Conference
    Filing Reply Briefs to Motions
                                      2021-06-04 (Fri)          2021-08-09 (Mon)
    in Limine
    File Joint Pretrial Memorandum    2021-06-11 (Fri)          2021-08-11 (Wed)
                                      June 18, 2021 or at
                                                                2021-08-18 (Wed) or at the
    Final Pretrial Conference         the Court's
                                                                Court's convenience
                                      convenience
    Parties File Trial Briefs         2021-06-29 (Tue)          2021-08-25 (Wed)
    Trial Ready                       2021-07-06 (Tue)4         2021-09-01 (Wed)




Dated:                                        SO ORDERED.




                                                     Hon. William G. Young
                                                     District Judge


4
 Pursuant to the Court’s instruction at the July 31, 2020, Hearing, the parties note that the Court
has not yet decided whether to try the inequitable conduct claims before, at the same time, or
after trying the patent claims, and the parties will have an opportunity to submit their positions
on the issue. 7/31/2020 Hearing Tr. at 19:19-20:8.


                                                 2
